 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   HELEN MEDINA, et al.,              )     NO. CV 19-3808-GW(Ex)
                                        )
12                  Plaintiffs,         )
                                        )
13        v.                            )     CERTIFICATION AND ORDER
                                        )
14   COUNTY OF LOS ANGELES, et al.,     )     TO SHOW CAUSE RE CONTEMPT
                                        )
15                  Defendant.          )
                                        )
16   ___________________________________)

17

18         IT IS ORDERED that Defendant County of Los Angeles (“the

19   County”) and its counsel appear on January 27, 2020, at 8:30 a.m.

20   before the Honorable George H. Wu, United States District Judge, at

21   350 West 1st Street, Courtroom 9D, Los Angeles, California 90012, and

22   then and there show cause, if there be any, why the County and/or its

23   counsel should not be adjudged in contempt by reason of the facts

24   certified herein.

25   ///

26   ///

27   ///

28   ///
 1         In accordance with 28 U.S.C. section 636(e), the Magistrate

 2   Judge certifies the following facts:1

 3

 4         1.   On September 9, 2019, pursuant to Rule 30(b)(6) of the

 5              Federal Rules of Civil Procedure, Plaintiffs noticed

 6              the deposition of the County to occur on October 22,

 7              2019 (Exhibit 1 to “Declaration of Kevin S. Conlogue,”

 8              filed November 20, 2019).

 9

10         2.   Without moving for a protective order, the County

11              failed timely to appear for the noticed deposition.

12

13         3.   On November 4, 2019, pursuant to Rule 30(b)(6) of the

14              Federal Rules of Civil Procedure, Plaintiffs noticed the

15              deposition of the County to occur on November 8, 2019

16              (Exhibit 2 to “Declaration of Kevin S. Conlogue,” filed

17              November 20, 2019).

18

19         4.   Without moving for a protective order, the County again

20              failed timely to appear for the noticed deposition.

21   ///

22

23         1
               The question of whether the County and/or its counsel
24   should be held in contempt on these certified facts, and the
     question of the appropriate sanctions to be imposed, if any, are
25   commended to the District Judge for his consideration. See 28
     U.S.C. § 636(e); see also Bingman v. Ward, 100 F.3d 653, 658 (9th
26   Cir. 1996), cert. denied, 520 U.S. 1188 (1997); Taberer v.
     Armstrong World Industries, Inc., 954 F.2d 888, 903-908 (3d Cir.
27   1992). The limited contempt powers granted to Magistrate Judges
     in the “Federal Courts Improvement Act of 2000” do not extend to
28   the circumstances presented in the instant case. See 28 U.S.C. §
     636(e).
                                        2
 1   5.   On November 20, 2019, Plaintiffs filed a motion

 2        seeking an order, inter alia, compelling Rule 30(b)(6)

 3        deposition(s) of the County on Categories 1 and 18 of

 4        Plaintiffs’ deposition notices.

 5

 6   6.   This motion noticed a December 20, 2019 hearing date,

 7        even though the discovery cut-off was December 20,

 8        2019.

 9

10   7.   In a December 12, 2019 Minute Order, the Magistrate

11        Judge vacated the previously noticed December 20, 2019

12        hearing date and ruled on the November 20 motion

13        without oral argument.   The Magistrate Judge rejected

14        all of the County’s arguments in opposition to the

15        Rule 30(b)(6) aspects of the motion, including the

16        County’s argument that the motion had become moot.

17        The Magistrate Judge ordered, inter alia, that,

18        “unless all parties otherwise agree, on or before

19        December 20, 2019, the County shall produce Rule

20        30(b)(6) witness(es) fully prepared as to Categories 1

21        . . . and 18 to testify on behalf of the County about

22        all information known or reasonably available to the

23        County.”

24

25   8.   The County did not produce any Rule 30(b)(6) witness

26        as to Categories 1 or 18 at any time between

27        December 12, 2019, and December 20, 2019, even though

28        Plaintiffs did not agree to the County’s non-

                                   3
 1         production.

 2

 3   9.    When Plaintiffs demanded the scheduling of the court-

 4         ordered Rule 30(b)(6) deposition(s) before

 5         December 20, 2019, the County refused to schedule the

 6         deposition(s) before December 20, 2019, and expressed

 7         an intention to seek review of the December 12, 2019

 8         Minute Order (Exhibits 3 and 4 to “Declaration of

 9         Kevin S. Conlogue,” filed December 20, 2019).

10

11   10.   Six days after the December 20, 2019 deadline for

12         compliance established by the December 12, 2019 Minute

13         Order, the County filed a motion for review of the

14         order.   The motion for review noticed a January 27,

15         2020 hearing date.

16

17   11.   The County and its counsel knew or should have known that

18         neither the motion for review, nor the County’s previously

19         expressed intention to seek review, could excuse the

20         County’s violation of the December 12, 2019 Minute Order.

21         See L.R. 72-2.2.

22

23   DATED: January 8, 2020.

24

25                                            /s/
                                        CHARLES F. EICK
26                              UNITED STATES MAGISTRATE JUDGE

27

28

                                    4
